Chappell, District Judge.
This is a suit in equity to foreclose a real estate mortgage. In its petition plaintiff, appellee herein, alleged *597ownership of the bonds and mortgage by assignment from the Lincoln Safe .Deposit Company, and that the mortgagors, Errett Wiles and Lucille E. Wiles, husband and wife, and the subsequent owners, Ludwig H. Pauley, L. Albertina Pauley, husband and wife, and the Pauley Lumber Company, impleaded as defendants, who took the property subject to plaintiff’s mortgage have failed to pay the mortgage debt as covenanted, and prayed for foreclosure.
Demurrer of defendants Ludwig H. Pauley, L. Albertina Pauley and the Pauley Lumber Company was overruled by. the court, and defendants filed answer in which, after admitting certain allegations of the plaintiff’s petition, they denied generally and specifically all other allegations contained therein. Defendants Errett Wiles and Lucille E. Wiles were never served with summons and the action was dismissed as to them.
Upon trial of the issues presented the court found generally for the plaintiff and against defendants. They appeal, relying for reversal upon the propositions that the court erred in admitting in evidence certain exhibits and in finding in its decree that the Lincoln Safe Deposit Company executed and delivered to the plaintiff herein an assignment of the mortgage and bonds secured by it, and that, by virtue of the assignment and delivery, plaintiff became the owner of the mortgage and entitled to secure payment of the bonds secured by the mortgage by foreclosure thereof.
From a careful examination of the bill of exceptions, we conclude that the exhibits were properly admitted in evidence; that the decree is amply supported by the evidence, and that it is responsive to the pleadings filed herein.
The judgment of the district court is
Affirmed.